DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s preliminary amendments filed 4/29/2020 have been entered. 
Claims 1, 5, 8, 9, 16-27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the additional active agent groups (a)-(e), (g), (h), (k)-(m), (o)-(x), does not reasonably provide enablement for additional active agents groups (f), (i), (j), and (n).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In the instant case, the specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines any of the “drug based on “antisense molecules”, “release phase inhibitors”, and “drugs which stimulate the immune system”, and “hydroxyurea-like” compounds.  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "drugs which stimulate the immune system" and “hydroxyurea-like compounds examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims read on all “antisense molecules”, “release phase inhibitors”, and “drugs which stimulate the immune system”, and “hydroxyurea-like” compounds, necessitating an exhaustive search for the embodiments suitable to practice the claimed invention.  The examiner notes that the claimed language merely describing what these compounds could do, but not what they are. Attention is directed to General Electric Company v. Wabash Appliance Corporation et al 37 USPQ 466 (US 1938), at 469, speaking to functional language at the point of novelty as University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC 1997) at 1406: stating this usage does “little more than outlin[e] goals appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”.    Applicants functional language at the point of novelty fails to meet the requirements set forth under 35 USC 112a.   Claims employing functional language at the point of novelty, such as Applicants’, neither provide those elements required to practice the inventions, nor “inform the public during the life of the patent of the limits of the monopoly asserted”  General Electric Company v. Wabash Appliance Corporation et supra, at 468.   Claims thus constructed provide no guidance as to medicaments employed, levels for providing therapeutic benefit, or provide notice for those practicing in the art, limits of protection.  Simply stated, the presented claims are an invitation to experiment, not reciting a specific medicament regimen useful for practicing the instant invention.  There is no guidance as to how to select a suitable compounds in order to practice the full scope of the herein claimed invention.
Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “drugs which stimulate the immune system”, and the claim also recites “interferons and synthetic antibodies” which is the narrower statement of the range/limitation. In addition, claim 19 recites the broad recitation “agents that modulate immune activation”, and the claim also recited “cyclosporine and prednisone”, which is a narrower statement of the range/limitation. Claim 19 also recites the broad recitation “gene-based therapies”, and the claim also recited “genetic suppressor elements(GSEs) and intrakines”, which is a narrower statement of the range/limitation.  Claim 19 also recites the broad recitation “vaccines”, and the claim also recited “RemuneTM, APL 400-003, recombinant gp120 and fragments, bivalent (B/E) recombinant envelope glycoprotein, rgp120CM235, MN rgp120, SF-2 rgp120, gp120/soluble CD4 complex, Delta JR-FL protein, branched synthetic peptide derived from discontinuous gp120 C3/C4 domain, fusion-competent immunogens, and Gag, Pol, Nef, and Tat vaccines”, which is a narrower statement of the range/limitation. The claim also recites the broad recitation “antibodies”, and the claim also recited “anti-CXCR4 antibody 12G5, the anti-CCR5 antibodies 2D7, 5C7, PA8, PA9, PA10, PAl 1, PA12, and PA14, the anti-CD4 antibodies Q4120 and RPA-T4, the anti-CCR3 antibody 7B11, the anti-gp120 antibodies 17b, 48d, 447-52D, 257-D, 268-D and 50.1, anti-Tat antibodies, anti-TNF-alpha antibodies, and monoclonal antibody 33A”, which is a narrower statement of the range/limitation.
Claim 19 also recites the broad recitation “corticosteroids”, and the claim also recited “betamethasone, budesonide, cortisone, dexamethasone, hydrocortisone, methylprednisolone, 
Claim 21 recites the broad recitation “Lipid A”, and the claim also recited “monophosphoryl lipid A”, which is a narrower statement of the range/limitation.  
Claim 21 recites the broad recitation “cytokines and/or interleukins”, and the claim also recited “IL2, IL3, IL4, IL5, IL6, IL7, IL8, IL-9, IL10, IL-11, IL12, IL13, IL-14, IL15, IIL16, IL-17, IL-18, IL-19, IL-20, IL-21, anti-CD40, CD40L, IFN-gamma, TNF-alpha, IL-Ialpha, IL-lbeta”, which is a narrower statement of the range/limitation.  
Claim 21 recites the broad recitation “BCG”, and the claim also recited “THERACYS”, which is a narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe various agents with different pharmacological classess and, accordingly, the identification/description is indefinite. The examiner notes that only some of the code names are apparently describing pharmacological agents but sometimes these codenames appears to be abbreviations for describing other entities (e.g., RANTES, IMPDH). It is not clear if these codenames are directed to individual agents or not. Each of the individual compounds must be presented as chemical name or chemical structure.  Some of the trademarks and code names recited in the claim are listed below:
RETROVIRTM, VIDEXTM, HIVIDTM, ZERITTM, EPIVIRTM, COMBIVIRTM, LODENOSINETM, COVIRACILTM, PREVEON; TENOFOVIRTM, DAPD/DXG; D- D4FC, GW420867, ZIAGENTM, CS-87, and S-acyl-2-thioethyl (SATE)-bearing prodrug forms of beta-L-FD4C and P-L-FddC; (c) an NNRTI selected from the group consisting of VIRAMUNETM, RESCRIPTORTM, SUSTIVATM, COACTINONTM, CAPRAVIRINETM, PNU-142721, DPC-961, DPC- 963, GW420867X, CALANOLIDE A, (d) a protease inhibitor selected from the group consisting of CRIXIVANTM, NORVIRTM, INVIRASETM, VIRACEPTTM, LOPINAVIRTM, BMS-232632 (an azapeptide), TIPRANAVIRTM (PNU-140690, PD-178390, BMS 232632 (an azapeptide), L-756,423; DMP450 (a cyclic urea compound), AG-1776 (a peptidomimetic), VX-175/GW433908 (phosphate prodrug of amprenavir), CGP61755, and AGENERASETM, T-20, T-1249, AMD3100, SDF-1, ALX404C (a cationic peptide), T22 (an 18 amino acid peptide), T134, T140, CCR5 antagonists, RANTES (9-68), AOP-RANTES, NNY-RANTES, TAK-779, CCR5/CXCR4 antagonists, NSC 651016 (a distamycin analog), ZINTEVIRTM,  DIDOXTM, PROLEUKINTM , RemuneTM, APL 400-003, rgp120CM235, MN rgp120, SF-2 rgp120, MTP-PE, QS21, QS-21, QS-18, CRL1005, MF-59.
The term “Monophosphoryl lipid 10adiolabeled1Oory” recite din claim 21 is not understood. And therefore, it renders the claim indefinite.
Furthermore, the use of parentheses throughout the claims renders the claims indefinite because the phrases included in the parentheses are sometimes a class of compound (“an azapeptide” for example), a manufacturer (“Genetech, Inc” for example), just some numbers (“9-68” for example), a single compound, or a codename.  Therefore, it is not even clear what compounds are encompassed in the instant method. 
Allowable Subject Matter
Claims 1, 5, 8, 9, 16-17, 20, 22-27 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627